Detailed Action
1. This Office Action is submitted in response to the Amendment filed 7-6-2021, wherein claims 1, 3, 6, 7, 10, 13-15, 17 and 18 have been amended. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 7-6-2021, have been fully considered and they are persuasive. All rejections in the Office Action mailed 4-8-2021 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1-20 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a system and method for imaging a sample that includes a charged particle beam source; a sample holder for tilting the sample; a detector; and a controller configured to:
direct the charged particle beam towards the sample; acquire a diffraction pattern of the sample that includes a Laue circle and alignment of the zone axis. See USPN 8,686,359; and K. Gries et al., “Correlation of the orientation of stacked aragonite platelets in nacre and their connection via mineral bridges”, Ultramicroscopy 109 (2009), pp. 230-236.
	The prior art also teaches using a trained (neural) network to acquire and analyze images of Diffraction Patterns . See US Pat Pub No 2019/0317451; US Pat Pub No 2020/0340901; US Pat Pub 
	The prior art further discloses using a neural network to perform image segmentation. See US Pat Pub No 2021/0042620 and Skourikhine; et. al., “Neural Network for Image Segmentation”, Proceedings of SPIE – The International Society for Optical Engineering, August 2002, pp. 1-8.
	However, the prior art fails to teach using a trained network to segment an area of a diffraction pattern corresponding to a Laue circle.
	Lastly there is no motivation to combine any of the above references with any other prior art references in order to obtain the applicant’s claimed invention, primarily because the applicant’s network is trained using different inputs and obtaining different outputs than has been disclosed in the prior art.
	5. Claims 1, 10 and 17 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the system and method for imaging a sample with a charged particle beam source, as described above that, also includes using a trained network to segment an area of a diffraction pattern corresponding to a Laue circle.
	 6. Claims 2-9, 11-16 and 18 are allowed by virtue of their dependency upon allowed claims 1, 10 and 17. 



	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
September 1, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881